DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 10/22/2020.
Claims 1, 3-4, 8-11, 13-14, 18, 20-21 have been amended.
No claims have been added or cancelled.
Claims 1-23 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10-12, 14, 18, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohe et al. (US 20170085545). 
Regarding claims 1, 11, and 18, Lohe discloses:
          a method, performed by a system of a host organization, the system having:
          a set of processors (See at least paragraph [0447] of Lohe); 
          a memory therein (See at least paragraph [0462] of Lohe);
          a non-transitory machine-readable storage medium that provides instructions that, if executed by the set of processors, are configurable to cause the apparatus to perform operations comprising (See at least paragraph [0462] of Lohe);
          executing instructions via the processor configurable to cause the system to operate a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each of the plurality of tenants are participating nodes with the blockchain (By disclosing, “the SOCOACT may 
           receiving a login request from a user device (By disclosing, “a buyer (i.e., a payer) requests registration with the SOCOACT system (step 801)” (See at least paragraph [0175] of Lohe)); 
           authenticating the user device with the host organization (By disclosing, “the user may wish to authenticate (e.g., provide login credentials) himself to make changes to the user's account” (See at least paragraph [0415] and Fig. 55 of Lohe)); 
           transmitting a flow designer GUI to the user device (See at least paragraph [0341]-[0347], [0356]-[0357], Fig. 41, and Fig. 43-45 of Lohe);
           receiving inputs from the user device via the flow designer GUI indicating user selections for a plurality of smart contract terms to be included with an executable smart contract, each smart contract term specifying one or more flow sequences, flow conditions, flow triggers, or flow event operations (By disclosing, one or more smart contract conditions can be input by a user; and the contract conditions specifying contract operations, contract conditions, etc. (See at least paragraph [0341]-[0347], [0356]-[0357], Fig. 41, 43-45 of Lohe)); 
           translating each of the smart contract terms into a native programming language to form the executable smart contract for the blockchain (By disclosing, “the smart contract may be generated by converting the determined contract data 
         transacting the executable smart contract onto the blockchain and associating the executable smart contract with a specified blockchain transaction type (By disclosing, a smart contract is generated and submitted to a blockchain; and the smart contract is associated with a “repo”, “derivative”, “transfer”, “vote”, “restrict”, “back up”, and/or “purchase” transaction type (See at least paragraph [0341]-[0347], [0356], Fig. 41, and Fig. 43 of Lohe)); and
          wherein the blockchain, via a virtual chain interface, automatically triggers execution of the executable smart contract associated with the specified blockchain transaction type, responsive to receipt of a blockchain transaction at the blockchain having a pre-defined transaction event associated with the executable smart contract (By disclosing, a smart contract fulfillment (SCF) component for the SOCOACT which verifies that transaction data matches contract terms; the smart contract will be unlocked if the transaction data matches the smart contract data; the smart contract is associated with a “repo”, “derivative”, “transfer”, “vote”, “restrict”, “back up”, and/or “purchase” transaction type; “determine, via at least one processor, that an instantiated aggregated crypto 2-party transaction trigger entry unlock event occurred; facilitate, via at least one processor, unlocking the instantiated aggregated crypto 2-party transaction trigger entry based on the determination”; “The apparatus of embodiment 9, wherein the instantiated aggregated crypto 2-party transaction ; and
          wherein the virtual chain interface is to monitor the blockchain for the pre-defined transaction event (By disclosing, “determine, via at least one processor, that an instantiated aggregated crypto 2-party transaction trigger entry unlock event occurred; facilitate, via at least one processor, unlocking the instantiated aggregated crypto 2-party transaction trigger entry based on the determination”; “The apparatus of embodiment 9, wherein the instantiated aggregated crypto 2-party transaction trigger entry unlock event is any of: anti-ping detection, detection of excess threshold account balance in an account data structure datastore, detection of excess threshold of aggregated blockchain oracle data value, detection of excess threshold number of transactions, detection of specified micro transaction amount, excess bounds of a smart contract generator GUI generated crypto smart rule, failure to login to 4.sup.th party website…”; and “wherein the aggregated crypto 2-party transaction trigger entry is instantiated via . 
 
Regarding claims 2, 12, and 19, Lohe further discloses:
           wherein the system comprises a multi-tenant database system having customer data stored therein for a plurality of distinct customer organizations (See at least paragraph [0477] and Fig. 58 element 5819b of Lohe);
           wherein the user device is associated with one of the plurality of customer organizations operating remote from the system and communicably interfaces with the system via a public Internet (See at least paragraph [0477], [0461] and Fig. 58 of Lohe); 
           wherein the system operates at the host organization as a cloud based service provider to the user device associated with the customer organization (See at least paragraph [0085] and [0508] of Lohe); and 
          wherein each customer organization is an entity selected from the group consisting of: a separate and distinct remote organization, an organizational group within the host organization, a business partner of the host organization, or a customer organization that subscribes to cloud computing services provided by the host organization (See at least paragraph [0142]-[0147] and Fig. 4 of Lohe). 

Regarding claims 4, 14, and 21, Lohe further discloses:
translating each of the plurality of smart contract terms into a defined sequence of process operations for the executable smart contract, a defined smart contract condition, a defined smart contract trigger, and/or a defined smart contract event (See at least paragraph [0349], Fig. 41, [0344], [0361] of Lohe).

Regarding claim 10, Lohe further discloses:
          executing instructions via the processor of the system for a GUI manager configurable to cause the system to transmit a flow designer GUI from the GUI manager of the host organization to the user device for display at the user device (By disclosing, a SOCOACT system can execute a GUI and the GUI can be displayed to a user, which infers that a GUI is transmitted to the user (See at least paragraph [0056]-[0058], [0356]-[0357] and Fig. 43-45 of Lohe)); and 
          receiving mouse movement events at the flow designer GUI displayed to the user device indicating drag and drop selections and sequencing of available smart contract conditions, triggers, and events available via the flow designer GUI (By disclosing, a user can setting up a smart contract by dragging and dropping selections such as contract conditions, oracle sources, restrict option executions via the GUI, which infers that mouse movement events must be received at the GUI (See at least paragraph [0056]-[0058], [0356]-[0357] and Fig. 43-45 of Lohe)).
   
 
Claims 3, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 20170085545), in view of Salesforce article (“Salesforce”) (“Force.com Apex Code Developer’s Guide”, version 34.0, July 29, 2015). 
Regarding claims 3, 13, and 20, Lohe further discloses:
          parsing a plurality of defined smart contract terms from the input file (By disclosing, a request for generating smart contracts can be parsed into a plurality of input parameters such as contract type, contract parties, contract terms, external inputs, oracles for external inputs, agreement of contract parties, and so on. (See at least paragraph [0341]-[0347], Fig. 41, 43-45 of Lohe)); and 
          wherein translating each of the smart contract terms comprises translating the plurality of parsed defined smart contract terms into the native programming language to form the executable smart contract to execute via the blockchain (By disclosing, “[t]he smart contract may be generated in a format compatible with a permissioned ledger at 4129 and submitted to the block chain at 4133 (e.g., stored in contracts database 5819r). In one embodiment, the smart contract may be generated by converting the determined contract data into the compatible format (e.g., via an API)” (See at least paragraph [0341]-[0349] of Lohe)).  
         Lohe does not disclose, but Salesforce, however, discloses:
         using Apex programming language to add business logics (By disclosing, “[a]pex enables developers to add business logic to most system events, including button clicks, related record updates, and Visualforce pages. Apex 
         receiving an Apex input file programmed in Apex programming language (By disclosing, a developer can program an APEX file and send it to a host system such as Force.com platform (See at least page 2 and 3 under section “What is Apex” of Salesforce)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe to include techniques of receiving an Apex input file programmed in Apex programming language and using Apex file for smart contracts as disclosed by Salesforce.  Doing so would results in an improved invention because this would leverages the advantages of using Apex programming language, such as easy to use, data focused, rigorous, and easy to test.

Claims 5, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 20170085545), in view of Jagadeesan et al. (US 10311230).
Regarding claims 5, 15, and 22, Lohe further discloses:
          writing the executable smart contract into the blockchain as metadata via a blockchain services interface of the host organization (See at least paragraph [0347]-[0349] of Lohe)); and 
wherein the executable smart contract executes via the blockchain for one or more transactions occurring on the blockchain having a transaction information matching the specified transaction information associated with the executable smart contract (By disclosing, a smart contract fulfillment (SCF) component for the SOCOACT which verifies that transaction data matches contract terms; and the smart contract will be unlocked if the transaction data matches the smart contract data (See at least paragraph [0350]-[0355] and Fig. 42 of Lohe)).
         Lohe does not expressly disclose:
         a transaction type matching the specified transaction type associated with the information stored in the blockchain.
         However, Jagadeesan teaches:
         a transaction type matching the specified blockchain transaction type associated with the information stored in the blockchain (By disclosing, “determining whether a current transaction type of the current transaction is the same as the transaction type of previous transactions that are stored in the distributed ledger” (See at least Col 10, lines 34-52 and Fig. 4 of Jagadeesan)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of executing the smart contract via a blockchain for one or more transactions occurring on the blockchain having a transaction information matching the specified transaction information associated with the executable smart contract in .

Claims 6, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 20170085545), in view of Pletter et al. (US 20110289140).
Regarding claims 6, 16, and 23, Lohe further discloses:
          wherein the event listener monitors the blockchain transactions for defined events having a corresponding smart contract condition or smart contract trigger within the smart contract transacted onto the blockchain (By disclosing, a SOCOACT system can receive input regarding smart contract trigger event conditions and trigger event messages from a user; and a trigger event can be detected (See at least Abstract, paragraph [0105]-[0120] and [0361]-[0364] of Lohe)); and 
            executing the event listener separate from the blockchain, wherein the event listener executes within the host organization and triggers a pre-programmed action within the host organization upon occurrence of the event within a transaction on the blockchain (See at least Abstract, paragraph [0105]-[0120] and [0361]-[0364] of Lohe). Claims - 122 - Attorney Docket No.: 37633.6310E (A3236US5)  
        Lohe does not disclose:
        executing instructions via the processor of the system for a parser configurable to cause the system to extract an event listener from the input received from the user.
         However, Pletter teaches:
         executing instructions via the processor of the system for a parser configurable to cause the system to extract an event listener from the input received from the user (By disclosing, “a server receives and parses a request from a client. In this example, the request is for an instance of a component definition. However, a client may request other data structures, such as models, events, event definitions, data stores, etc.”; “A plurality of languages and corresponding parsers may be supported in such frameworks. Different types of definitions may be written in a variety of languages, each of which may become a different definition object in the memory. For example, some frameworks provided herein enable Apex, Java, JavaScript and CSS”; and “A Java controller, an Apex controller and a JavaScript controller may each invoke a different parser, but each may extract the same metadata from the source code” (See at least paragraph [0098], [0162]-[0173] of Pletter)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe in executing instructions via the processor of the system for a parser configurable to cause the system to extract an event listener from the input received from the user.  Doing so would results in an improved invention because this would allow the metadata being extracted from the source code and executed by the system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 20170085545), in view of Pletter et al. (US 20110289140), and further in view of Rosenoer (U.S. 20080066165).
Regarding claim 7, Lohe further discloses:
          halting a payment pursuant to a violation of terms (By disclosing, “[i]f some of the oracle data has not been received, the SOCOACT may wait for additional oracle data at 4233” to unlock a smart contract (See at least paragraph [0350]-[0355] and Fig. 42 of Lohe)) or  
          conditions defined by the executable smart contract executing within the blockchain (See at least Abstract, paragraph [0105]-[0120] and [0361]-[0364] of Lohe), or 
          authorizing payment pursuant to fulfillment of all terms and conditions defined by the executable smart contract executing within the blockchain (By disclosing, “the smart contract should be unlocked if data from specified oracles has been received and matches contract data”; and “[i]f oracle data has been received and matches contract data, access token data from Authority A may be 
           Lohe does not discloses, but Rosenoer, however, discloses:
           a Customer Relationship Management (CRM) platform that can monitor transactions (By disclosing, a Customer Relationship Management system that can monitor or track user’s behavior and/or transaction history (See at least paragraph [0028] of Rosenoer)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe in to include a Customer Relationship Management (CRM) platform as disclosed by Rosenoer.  Doing so would results in an improved invention because this would allow user’s behavior be tracked, analyzed, and used in further transactions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 20170085545), in view of Wikipedia article (“Solidity”, Feb 02, 2017).
Regarding claim 8, Lohe further discloses:
          the host organization operates a participating node on a blockchain via a blockchain services interface of the host organization (By disclosing, a participating node of a SOCOACT host system may engage in a transaction 
         transacting the executable smart contract onto the blockchain comprises transacting the executable smart contract onto the blockchain via the participating node for execution via the blockchain (By disclosing, a participating node may set up a smart contract and submit the contract to a blockchain for execution. (See at least paragraph [0356]-[0357] and Fig. 43-45 of Lohe)).  
          Lohe does not discloses, but Wikipedia, however, discloses:
         translating each of the executable smart contract terms into an Ethereum compliant Solidity programming language (By disclosing, a Solidity programming language for writing smart contracts on blockchain platforms such as Ethereum (See at least paragraph [0001] of page 1 of Wikipedia)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe to include techniques of translating each of the smart contract terms into an Ethereum compliant Solidity programming language as disclosed by Wikipedia.  Doing so would allow users to write applications that implement self-enforcing business logic embodied in smart contract, leaving a non-repudiable and authoritative record of transaction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 20170085545), in view of Ojha (“Chaincode for Go developers, Part 1: Writing Blockchain chaincode in Go for Hyperledger Fabric v0.6”, March 06, 2017, IBM.com).
Regarding claim 9, Lohe further discloses:
           the host organization operates a participating node on a blockchain via a blockchain services interface of the host organization (By disclosing, a participating node of a SOCOACT host system may engage in a transaction using a user interface triggerable smart contract (See at least paragraph [0124] of Lohe)); and Claims - 123 - Attorney Docket No.: 37633.6310E (A3236US5) 
          transacting the executable smart contract onto the blockchain comprises transacting the smart contract onto the blockchain via the participating node for execution via the blockchain (By disclosing, a participating node may set up a smart contract and submit the contract to a blockchain for execution. (See at least paragraph [0356]-[0357] and Fig. 43-45 of Lohe)).
           Lohe does not discloses, but Ojha, however, discloses:
           translating each of the executable smart contract terms into a Hyperledger compliant Go programming language (By disclosing, a Go programming language for writing smart contracts on blockchain platforms based on Hyperledger Fabric (See at least paragraph [0001] of page 1 of Ojha)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe to include techniques of translating each of the smart contract terms into a .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 20170085545), in view of Rosenoer (U.S. 20080066165).
Regarding claim 17, Lohe further discloses:
          halting a payment pursuant to a violation of terms (By disclosing, “[i]f some of the oracle data has not been received, the SOCOACT may wait for additional oracle data at 4233” to unlock a smart contract (See at least paragraph [0350]-[0355] and Fig. 42 of Lohe)) or  
          conditions defined by the executable smart contract executing within the blockchain (See at least Abstract, paragraph [0105]-[0120] and [0361]-[0364] of Lohe), or 
          authorizing payment pursuant to fulfillment of all terms and conditions defined by the executable smart contract executing within the blockchain (By disclosing, “the smart contract should be unlocked if data from specified oracles has been received and matches contract data”; and “[i]f oracle data has been received and matches contract data, access token data from Authority A may be sent to Participant B at 4235 and/or access token data from Authority B may be sent to Participant A at 4239” (See at least paragraph [0350]-[0355] and Fig. 42 of Lohe)).  
           Lohe does not discloses, but Rosenoer, however, discloses:

           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe in to include a Customer Relationship Management (CRM) platform as disclosed by Rosenoer.  Doing so would results in an improved invention because this would allow user’s behavior be tracked, analyzed, and used in further transactions.

Response to Arguments
Applicant’s argument with regard to the rejection to the 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  Applicant argues that the references does not disclose the amended limitation.  The Examiner, respectfully disagrees.  The Examiner notes that the Lohe reference discloses a system that determines whether a predefined transaction event have occurred in a blockchain transaction, and automatically executes the smart contract when the predefined transaction event occurred (See at least paragraph [0350]-[0355], Fig. 42, [0521]-[0534], [0541]-[0542], and [0362] of Lohe).  Therefore, the Lohe reference discloses the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through fPrivate PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685